


110 HR 6088 IH: National Domestic Violence Volunteer

U.S. House of Representatives
2008-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6088
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2008
			Mr. Conyers (for
			 himself and Mr. Poe) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To establish a domestic violence volunteer attorney
		  network to represent domestic violence victims.
	
	
		1.Short titleThis Act may be cited as the
			 National Domestic Violence Volunteer
			 Attorney Network Act.
		2.National domestic
			 violence volunteer attorney networkThe Violence Against Women Act of 1994
			 (Public Law 103–322) is amended by adding at the end the following:
			
				QNational domestic
				violence volunteer attorney network
					41701.National
				domestic violence volunteer attorney network
						(a)In
				general
							(1)GrantsThe Attorney General may award grants to
				the American Bar Association Commission on Domestic Violence to work in
				collaboration with the American Bar Association Committee on Pro Bono and
				Public Service and other organizations to create, recruit lawyers for, and
				provide training, mentoring, and technical assistance for a National Domestic
				Violence Volunteer Attorney Network.
							(2)Use of
				fundsFunds allocated to the American Bar Association’s
				Commission on Domestic Violence under this section shall be used to—
								(A)create and
				maintain a network to field and manage inquiries from volunteer lawyers seeking
				to represent and assist victims of domestic violence;
								(B)solicit lawyers to
				serve as volunteer lawyers in the network;
								(C)retain dedicated
				staff to support volunteer attorneys by—
									(i)providing field
				technical assistance inquiries;
									(ii)providing
				on-going mentoring and support;
									(iii)collaborating
				with national domestic violence legal technical assistance providers and
				statewide legal coordinators and local legal services programs; and
									(iv)developing legal
				education and other training materials; and
									(D)maintain a point
				of contact with the statewide legal coordinator in each State regarding
				coordination of training, mentoring, and supporting volunteer attorneys
				representing victims of domestic violence.
								(b)AuthorizationThere
				are authorized to be appropriated to carry out this section $2,000,000 for
				fiscal year 2009 and $3,000,000 for each of the fiscal years 2010 through
				2013.
						(c)Eligibility for
				other grantsA receipt of an award under this section by the
				Commission on Domestic Violence of the American Bar Association shall not
				preclude the Commission from receiving additional grants under the Office on
				Violence Against Women’s Technical Assistance Program to carry out the purposes
				of that program.
						(d)Other
				conditions
							(1)Required
				partnershipsIn developing and implementing the national
				volunteer attorney network described in this section, the American Bar
				Association's Commission on Domestic Violence shall partner, when possible,
				with 1 or more national domestic violence organizations with demonstrated
				expertise in providing training and technical assistance to a national
				audience. Any such partner must be fairly compensated for its participation in
				developing and implementing the network.
							(2)Standard grant
				conditionAny award made to the American Bar Association's
				Commission on Domestic Violence under this section shall be subject to the
				Office on Violence Against Women's standard grant award conditions and
				reporting requirements.
							41702.Domestic
				violence volunteer attorney referral program
						(a)Pilot
				program
							(1)In
				generalFor fiscal year 2009, the Office on Violence Against
				Women of the Department of Justice, in consultation with the Domestic Violence
				Legal Advisory Task Force, shall designate 5 States in which to implement the
				pilot program of the National Domestic Violence Volunteer Attorney Referral
				Project and distribute funds under this subsection.
							(2)CriteriaCriteria
				for selecting the States for the pilot program under this subsection shall
				include—
								(A)equitable
				distribution between urban and rural areas and equitable geographical
				distribution;
								(B)States that have a
				demonstrated capacity to coordinate among local and statewide domestic violence
				organizations;
								(C)States that have
				organizations serving immigrant women; and
								(D)States that have
				volunteer legal services offices throughout the State.
								(3)PurposeThe
				purpose of the pilot program under this subsection is to—
								(A)provide for a
				coordinated system of ensuring that domestic violence victims throughout the
				pilot States have access to safe, culturally, and linguistically appropriate
				representation in all legal matters arising as a consequence of the abuse or
				violence; and
								(B)support statewide
				legal coordinators in each pilot State to manage referrals for victims to
				attorneys and to train attorneys on related domestic violence issues.
								(4)Role of
				statewide legal coordinatorA statewide legal coordinator under
				this subsection shall—
								(A)be employed by the
				State domestic violence coalition, unless the State domestic violence coalition
				determines that the needs of victims throughout the State would be best served
				if the coordinator was employed by another statewide organization;
								(B)be an attorney in
				good standing licensed to practice law in the applicable State;
								(C)have or obtain
				training to gain expertise in providing legal assistance to victims of domestic
				violence;
								(D)develop and
				maintain an updated database of attorneys throughout the State,
				including—
									(i)legal services
				programs;
									(ii)volunteer
				programs;
									(iii)organizations
				serving immigrant women;
									(iv)law school
				clinical programs;
									(v)bar
				associations;
									(vi)attorneys in the
				National Domestic Violence Volunteer Attorney Network; and
									(vii)local domestic
				violence programs;
									(E)consult and
				coordinate with existing statewide and local programs including volunteer
				representation projects or statewide legal services programs;
								(F)provide referrals
				to victims who are seeking legal representation in matters arising as a
				consequence of the abuse or violence;
								(G)participate in
				biannual meetings with other pilot program grantees, American Bar Association
				Commission on Domestic Violence, American Bar Association Committee on Pro Bono
				and Public Service, and national domestic violence legal technical assistance
				providers;
								(H)receive referrals
				of victims seeking legal representation from the National Domestic Violence
				Hotline and other sources;
								(I)receive and
				disseminate information regarding volunteer attorneys and training and
				mentoring opportunities; and
								(J)work with the
				Office on Violence Against Women, the American Bar Association Commission on
				Domestic Violence, and the National Domestic Violence Legal Advisory Task Force
				to assess the effectiveness of the pilot program.
								(5)Eligibility for
				grantsThe Attorney General shall award grants to statewide legal
				coordinators under this subsection for purposes of the pilot program
				established under paragraph (1).
							(6)Authorization of
				appropriationsThere are authorized to be appropriated $750,000
				for fiscal year 2009 to fund at least 1 statewide coordinator position and
				other costs associated with the position in the 5 pilot program States under
				this subsection.
							(7)Evaluation and
				reportingAn entity receiving a grant under this subsection shall
				submit to the Department of Justice a report detailing the activities taken
				with the grant funds, including such additional information as the agency shall
				require.
							(b)National
				program
							(1)PurposeThe
				purpose of the national program under this subsection is to—
								(A)provide for a
				coordinated system of ensuring that domestic violence victims throughout the
				country have access to safe, culturally, and linguistically appropriate
				representation in legal matters arising as a consequence of the abuse or
				violence; and
								(B)support statewide
				legal coordinators in each State to coordinate referrals to domestic violence
				attorneys and to train attorneys on related domestic violence issues, including
				immigration matters.
								(2)GrantsThe
				Attorney General shall award grants to States for the purposes set forth in
				subsection (a) and to support designated statewide legal coordinators under
				this subsection.
							(3)Role of the
				statewide legal coordinatorThe statewide legal coordinator under
				this subsection shall be subject to the requirements and responsibilities
				provided in subsection (a)(4).
							(4)GuidelinesThe
				Office on Violence Against Women, in consultation with the Domestic Violence
				Legal Advisory Task Force and the results detailed in the Study of Legal
				Representation of Domestic Violence Victims, shall develop guidelines for the
				implementation of the national program under this subsection, based on the
				effectiveness of the Pilot Program in improving victims’ access to culturally
				and linguistically appropriate legal representation in the pilot States.
							(5)Authorization of
				appropriationsThere are authorized to be appropriated $8,000,000
				for each of the fiscal years 2010 through 2013 to fund the statewide
				coordinator position in every State and other costs associated with the
				position.
							(6)Evaluation and
				reportingAn entity receiving a grant under this subsection shall
				submit to the Department of Justice a report detailing the activities taken
				with the grant funds, including such additional information as the agency shall
				require.
							41703.Technical
				assistance for the national domestic violence volunteer attorney
				network
						(a)PurposesThe
				purpose of this section is to allow—
							(1)national domestic
				violence legal technical assistance providers to expand their services to
				provide training and ongoing technical assistance to volunteer attorneys in the
				National Domestic Violence Volunteer Attorney Network; and
							(2)providers of
				domestic violence law to receive additional funding to train and assist
				attorneys in the areas of—
								(A)custody and child
				support;
								(B)employment;
								(C)housing;
								(D)immigrant victims’
				legal needs (including immigration, protection order, family and public
				benefits issues); and
								(E)interstate custody
				and relocation law.
								(b)GrantsThe
				Attorney General shall award grants to national domestic violence legal
				technical assistance providers to expand their services to provide training and
				ongoing technical assistance to volunteer attorneys in the National Domestic
				Violence Volunteer Attorney Network, statewide legal coordinators, the National
				Domestic Violence Hotline, and Internet-based legal referral organizations
				described in section 1201(i)(1).
						(c)Eligibility for
				other grantsA receipt of an award under this section shall not
				preclude the national domestic violence legal technical assistance providers
				from receiving additional grants under the Office on Violence Against Women’s
				Technical Assistance Program to carry out the purposes of that program.
						(d)Eligible
				entitiesIn this section, an eligible entity is a national
				domestic violence legal technical assistance provider that—
							(1)has expertise on
				legal issues that arise in cases of victims of domestic violence, dating
				violence and stalking, including family, immigration, housing, protection
				order, public benefits, custody, child support, interstate custody and
				relocation, employment and other civil legal needs of victims; and
							(2)has an established
				record of providing technical assistance and support to lawyers representing
				victims of domestic violence.
							(e)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section $800,000 for national domestic violence legal technical
				assistance providers for each of the fiscal years 2009 through 2013.
						41704.National
				domestic violence hotline legal referrals
						(a)Legal referrals
				by the national domestic violence hotline
							(1)In
				generalThe Attorney General may award grants to the National
				Domestic Violence Hotline (as authorized by section 316 of the Family Violence
				Prevention and Services Act (42 U.S.C. 10416)) to provide information about
				statewide legal coordinators and legal services.
							(2)Use of
				fundsFunds allocated to the National Domestic Violence Hotline
				under this subsection shall be used to—
								(A)update the
				Hotline’s technology and systems to reflect legal services and referrals to
				statewide legal coordinators;
								(B)collaborate with
				the American Bar Association Commission on Domestic Violence and the national
				domestic violence legal technical assistance providers to train and provide
				appropriate assistance to the Hotline’s advocates on legal services; and
								(C)maintain a network
				of legal services and statewide legal coordinators and collaborate with the
				American Bar Association Commission on Domestic Violence.
								(3)AuthorizationThere
				are authorized to be appropriated to carry out this subsection $500,000 for
				each of the fiscal years 2009 through 2013.
							(b)Legal referrals
				by internet-based services for domestic violence victims
							(1)In
				generalThe Attorney General may award grants to Internet-based
				non-profit organizations with a demonstrated expertise on domestic violence to
				provide State-specific information about statewide legal coordinators and legal
				services through the Internet.
							(2)Use of
				fundsFunds allocated to Internet-based organizations under this
				subsection shall be used to—
								(A)collaborate with
				the American Bar Association Commission on Domestic Violence and the national
				domestic violence legal technical assistance providers to train and provide
				appropriate assistance to personnel on referring legal services; and
								(B)maintain a network
				of legal services and statewide legal coordinators, and collaborate with the
				American Bar Association Commission on Domestic Violence and the National
				Domestic Violence Hotline.
								(3)AuthorizationThere
				are authorized to be appropriated to carry out this subsection $250,000 for
				each of the fiscal years 2009 through 2013.
							41705.Study of legal
				representation of domestic violence victims
						(a)In
				generalThe National Institute of Justice shall study the scope
				and quality of legal representation and advocacy for victims of domestic
				violence, dating violence, and stalking, including the provision of culturally
				and linguistically appropriate services.
						(b)Scope of
				studyThe National Institute of Justice shall specifically assess
				the representation and advocacy of—
							(1)organizations
				providing direct legal services and other support to victims of domestic
				violence, dating violence, and stalking, including Legal Services Corporation
				grantees, non-Legal Services Corporation legal services organizations, domestic
				violence programs receiving Legal Assistance for Victims grants or other funds
				under this Act to provide legal assistance, volunteer programs (including those
				operated by bar associations and law firms), law schools which operate domestic
				violence, and family law clinical programs; and
							(2)organizations
				providing support to direct legal services delivery programs and to their
				volunteer attorneys, including State coalitions on domestic violence, the
				National Legal Aid and Defender Association, the American Bar Association
				Commission on Domestic Violence, the American Bar Association Committee on Pro
				Bono and Public Service, State bar associations, judicial organizations, and
				national advocacy organizations (including the Legal Resource Center on
				Violence Against Women, and the National Center on Full Faith and
				Credit).
							(c)AssessmentThe
				assessment shall, with respect to each entity under subsection (b),
				include—
							(1)what kind of legal
				assistance is provided to victims of domestic violence, such as counseling or
				representation in court proceedings;
							(2)number of lawyers
				on staff;
							(3)how legal services
				are being administered in a culturally and linguistically appropriate manner,
				and the number of multilingual advocates;
							(4)what type of cases
				are related to the abuse, such as protective orders, divorce, housing, and
				child custody matters, and immigration filings;
							(5)what referral
				mechanisms are used to match a lawyer with a domestic violence victim;
							(6)what, if any,
				collaborative partnerships are in place between the legal services program and
				domestic violence agencies;
							(7)what existing
				technical assistance or training on domestic violence and legal skills is
				provided to attorneys providing legal services to victims of domestic
				violence;
							(8)what training or
				technical assistance for attorneys would improve the provision of legal
				services to victims of domestic violence;
							(9)how does the
				organization manage means-testing or income requirements for clients;
							(10)what, if any
				legal support is provided by nonlawyer victim advocates; and
							(11)whether they
				provide support to or sponsor a pro bono legal program providing legal
				representation to victims of domestic violence.
							(d)ReportNot
				later than 1 year after the date of enactment of this title, the National
				Institute of Justice shall submit to Congress a report on the findings and
				recommendations of the study required by this section.
						41706.Establish a
				domestic violence legal advisory task force
						(a)In
				generalThe Attorney General shall establish the Domestic
				Violence Legal Advisory Task Force to provide guidance for the implementation
				of the Study of Legal Representation of Domestic Violence Victims under section
				41705, the Pilot Program for the National Domestic Violence Volunteer Attorney
				Referral Project under section 41702(a), and the National Program for the
				National Domestic Violence Volunteer Attorney Referral Project under section
				41702(b).
						(b)CompositionThe Task Force established under this
				section shall be composed of experts in providing legal assistance to domestic
				violence victims and developing effective volunteer programs providing legal
				assistance to domestic violence victims, including judges with expertise in
				domestic violence, individuals with experience representing low-income domestic
				violence victims, and private bar members involved with volunteer legal
				services.
						(c)ResponsibilitiesThe
				Task Force shall—
							(1)provide ongoing
				advice to the American Bar Association Commission on Domestic Violence, the
				National Domestic Violence Hotline, and the Statewide Coordinators regarding
				implementation of the pilot program under section 41702(a) and the National
				Program of the Domestic Violence Volunteer Attorney Referral Project under
				section 41702(b);
							(2)provide
				recommendations to the Office on Violence Against Women regarding the selection
				of the 5 sites for the pilot program under section 41702(a); and
							(3)attend regular
				meetings covered by the American Bar Association Commission or Domestic
				Violence.
							(d)ReportThe
				Task Force shall report to Congress every 2 years on its work under this
				section.
						(e)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section $100,000 for each of the fiscal years 2009 through
				2013.
						.
		
